Citation Nr: 1442496	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.  He died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is currently under the jurisdiction of the VA RO in Waco, Texas.  

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

Lastly, to the extent that the appellant, has reasonably raised the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the 38 U.S.C.A. § 1318, this discrete issue is referred to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b), and thus is not a part of the current appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.




REMAND

The Board's review of the claims file reveals that there may be outstanding VA treatment record.  Notably, the appellant's representative indicated at the Board hearing that the Veteran received VA treatment until his death, including for his stomach cancer.  However, there are no VA treatment records dated later than 2008 or showing the Veteran's diagnosis of stomach cancer.  The case must be remanded to obtain any outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).  On remand, the appellant should also be asked to identify and provide a signed release of information for any relevant private treatment records.

There is also some indication that the Veteran may have received Social Security Administration (SSA) disability benefits prior to his death.  See Daily Activity Questionnaire.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits or to obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  On remand, the AOJ should also attempt to obtain any relevant SSA records.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The appellant argues that the systemic effects of the Veteran's service connected psychiatric disorder, heart disability, and diabetes mellitus combined to either cause or hasten his death due gastric adenocarcinoma.  These disabilities combined together for a 70 percent rating.  It had also been found that the severity of the disabilities prevented him from working.

The duty to assist includes obtaining a medical opinion when it is necessary to make a decision on a claim.  With regard to cause of death claims, the duty to assist requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  38 U.S.C.A. § 5103(a) (West 2002); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  After obtaining any available VA treatment records and SSA records, as well as any other records identified by the appellant, a VA medical opinion should be obtained to address the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Dallas VA Medical Center, and any other VA facility identified by the appellant, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the appellant to determine whether the Veteran was in receipt of SSA disability benefits prior to his death.  If the appellant responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Ask the appellant to provide an signed release of information (VA Form 21-4142) for any treatment records relevant to her claim.  Specifically, she should be asked to identify and provide a signed release for any treatment records relating to the Veteran's stomach cancer.  If the appellant returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

4.  After completion of the above, the claims file should be sent to an appropriate VA physician to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file, including the death certificate and any newly associated treatment records.  That such a review was conducted must be noted in the opinion.

The physician should answer each of the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD, diabetes mellitus, and/or coronary artery disease was a principal (primary) or contributory (contributed materially or substantially) cause of his death?  Did those disabilities alone, or in concert, hasten the Veteran's death.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD, diabetes mellitus, and/or coronary artery disease caused or aggravated his metastatic gastric adenocarcinoma?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's presumed herbicide exposure caused or aggravated his metastatic gastric adenocarcinoma or any other identified cause of death?

d. It is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed intradural schwannoma (a disease considered presumptively related to herbicide exposure) caused or aggravated his metastatic gastric adenocarcinoma?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

